Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on September 30, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning in claim 6 is unclear.
Also, claim 6 recites the limitation "the outer layer of the photonic device" in lines two and four.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al (PG Pub 2018/0240945 A1) and Yamada et al (PG Pub 2016/0218259 A1).
Regarding claim 1, Tischler teaches a package structure, comprising: a wall (276, fig. 1M); a photonic device (210) accommodated in the space, the photonic device including a p-contact and an n-contact (220, paragraph [0169]), and a gap being defined between the p-contact and the n- contact (fig. 1M).
Fig. 1M does not teach a substrate.
Fig. 28D teaches a substrate (2720); a wall (270) disposed on the substrate,
a space being formed between the substrate and the wall, and the photonic device being disposed on the substrate, for the benefit of integrating plural photonic device packages (fig. 28D).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a substrate; the wall disposed on the substrate, a space being formed between the substrate and the wall, and the photonic device being disposed on the substrate, for the benefit of integrating plural photonic device packages.
Tischler does not teach an inner covering layer or an outer covering layer.
In the same field of endeavor, Yamada teaches an inner covering layer (3a at 18, fig. 1) disposed in the gap (18) between the p-contact and the n-contact (16 and 17); and an outer covering layer (3a) covered on an upper surface of the substrate (10), an inner surface of the wall, and an outer surface of the photonic device, for the benefit of preventing deterioration of electrical characteristics of the device (paragraphs [0014][0015]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose an inner covering layer in the gap between the p-contact and the n-contact; and to cover an outer covering layer on an upper surface of the substrate, an inner surface of the wall, and an outer surface of the photonic device, for the benefit of preventing deterioration of electrical characteristics of the device.  
Regarding claim 2, Tischler teaches the package structure according to claim 1, wherein the substrate includes two metal pads (3730, fig. 28D, paragraph [0284]), the photonic device is disposed on the two metal pads, and the p-contact and the n-contact are respectively electrically connected to the two metal pads, wherein a groove is formed between the two metal pads corresponding to the gap.
Yamada teaches the inner covering layer covers two opposite inner surfaces of the p-contact and the n-contact, respectively, and a surface of the groove (fig. 1).  
Regarding claim 3, Tischler does not teach both die bonding adhesives and p- and n-contacts.  Tischler layer 220 reads on either bonding adhesives or p- and n-contacts.
Yamada teaches the package structure according to claim 2, further comprising two die bonding adhesives (5, fig. 1) that are respectively disposed between the p-contact and one of the two metal pads (16 or 17), and between the n-contact and another one of the two metal pads (17 or 16), and the inner cover layer is covered on inner surfaces of the two die bonding adhesives, for the known benefit of providing surfaces (16 and 17) to be bonded with the adhesives.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the structure to comprise two die bonding adhesives that were respectively disposed between the p-contact and one of the two metal pads, and between the n-contact and another one of the two metal pads, and the inner cover layer be covered on inner surfaces of the two die bonding adhesives, for the known benefit of providing surfaces to be bonded with the adhesives.  
Regarding claim 8, Tischler does not teach a height of the wall is between 40% and 60% of that of the photonic device.  
Tischler teaches the wall can be taller or shorter than the photonic device (figs. 1M and 28D).
It is well known to the skilled in the art before the effective filing date of the invention that the height of the wall affect how light from the photonic device would be reflected.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to adjust a height of the wall to be, between 40% and 60%, for example, of that of the photonic device, to optimize the pattern of emitted light from the package according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 10, Yamada teaches the package structure according to claim 1, wherein the inner covering layer is made of fluorocarbons (paragraph [0071]).  
Regarding claim 11, Yamada teaches the package structure according to claim 1, wherein the outer covering layer is made of fluorocarbons (paragraph [0071]).  
Regarding claim 12, Tischler teaches the package structure according to claim 1, further comprising a lens (230, fig. 1M or 2865, fig. 28D) component stacked on the wall, for the known benefit of controlling the direction the light is to be extracted from the package.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al (PG Pub 2018/0240945 A1) and Yamada et al (PG Pub 2016/0218259 A1) as applied to claim 3 above, and further in view of Chuang et al (PG Pub 2015/0194409 A1).
Regarding claim 4, the previous combination remains as applied in claim 3.
The previous combination does not teach each of the two die bonding adhesives includes a silver material, and based on a total weight of the die bonding adhesive, the silver material in the die bonding adhesive is 70 weight percent or more.
In the same field of endeavor, Chuang teaches a die bonding adhesive to include silver material (208, fig. 8, paragraph [0038]), and based on a total weight of the die bonding adhesive, the silver material in the die bonding adhesive is 70 weight percent or more (10 percent palladium added to silver, paragraph [0038], thus 90 percent), for the benefits such as improving the strength of the adhesive and resistance to electromigration and oxidation (paragraph [0038]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the two die bonding adhesives to include a silver material, and based on a total weight of the die bonding adhesive, the silver material in the die bonding adhesive is 70 weight percent or more, for the benefits such as improving the strength of the adhesive and resistance to electromigration and oxidation.

 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al (PG Pub 2018/0240945 A1) and Yamada et al (PG Pub 2016/0218259 A1) as applied to claim 3 above, and further in view of Yoshioka et al (PG Pub 2022/0097345 A1).
Regarding claim 5, the previous combination remains as applied in claim 3.
The previous combination does not teach a shear stress of each of the two die bonding adhesives is greater than 2 kg.  
In the same field of endeavor, Yoshioka teaches increasing the shear stress enhances bonding strength (paragraph [0048]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a shear stress of each of the two die bonding adhesives to be greater than 2 kg for the benefit of enhancing bonding strength.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al (PG Pub 2018/0240945 A1) and Yamada et al (PG Pub 2016/0218259 A1) as applied to claim 1 above, and further in view of Yoshioka et al (PG Pub 2022/0097345 A1).
Regarding claim 9, the previous combination remains as applied in claim 1.
The previous combination does not teach an extension rate of the inner covering layer is between 160% and 192%.  
Tanaka teaches an extension rate of a fluororesin (ductility varies according to the amount of pigment added, paragraph [0054]) can ben adjusted according to the device use (paragraph [0054]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize an extension rate of the inner covering layer to be, between 160% and 192%, for example, according to the device use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al (PG Pub 2018/0240945 A1) and Yamada et al (PG Pub 2016/0218259 A1) as applied to claim 1 above, and further in view of Kim (PG Pub 2018/0114884 A1).
Regarding claims 6 and 7, the previous combination remains as applied in claim 1.
The previous combination does not teach the relative thicknesses of the covering layer between different portions.
In the same field of endeavor, Kim teaches the shape of a layer (116, fig. 3) covering a photonic device (112), affects the direction of light being extracted (paragraph [0091]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the relative thicknesses of the covering layer between different portions to optimize the lighting pattern of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899